Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 05/16/2022 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 01-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2012/0257855 A1) in view of Huang (CN101000263A).
As to claim 1, Yamashita teaches an optical device (M), comprising: an optical filter (31) that is configured to receive light; and (See Abstract ¶0049, ¶0051-¶0053; Fig. 1)
a substrate (36) that is configured to propagate the light therethrough, the substrate comprising: (See ¶0065; Figs. 1, 5)
an input surface (32) that faces the optical filter (31), and (See ¶0053; Fig. 1)
an output surface (33) having a plurality of optical elements (35) projecting therefrom, wherein the output surface is configured to face an optical sensor (42) , and (See ¶0053; Fig. 1)
Wherein the term “optical elements” is met by the term “a light-shielding member including a plurality of openings”. Wherein the openings creates a plurality of optical elements. 
the plurality of optical elements (35) are configured to direct beams of the light to a particular set of sensor elements (41) of the optical sensor (42). (See ¶0056; Fig. 1)
Yamashita does not explicitly teach an optical filter having an aperture.
However, Huang does teach in an analogous art wherein an optical filter (5) having an aperture. (See ¶0013, ¶0049; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the optical device of Yamashita an optical filter wherein an optical filter having an aperture that is configured to receive light.
The advantage of this inclusion is to block and transmit specific wavelengths to a detection device that eliminates crosstalk between channels. 
As to claim 2, Yamashita also teaches the optical device (M), wherein the optical filter (31) comprises a thin film optical interference filter. (See ¶0027, ¶0052; Fig. 1)
The optical filter (31) transmit and reflect specific wavelengths; therefore, it is an optical interference filter. 
As to claim 3, Yamashita also teaches the optical device (M), wherein the optical filter (31) includes: a first channel that is configured to pass a beam of the light associated with a first wavelength range to the substrate (36), and a second channel that is configured to pass a beam of the light associated with a second wavelength range to the substrate. (See Abstract ¶0049, ¶0065; Fig. 1, 5)
The channels are part of a wavelength division multiplexer (wdm). The wdm multiplexes different wavelengths; therefore, the first and second channels comprises of different wavelengths to the substrate (36).
As to claim 4, Yamashita also teaches the optical device (M), wherein an optical element, of the plurality of optical elements, is a metamaterial structure that is smaller than each of the first wavelength range and the second wavelength range. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
The optical element (33) consist of Silicon Dioxide (SiO2); therefore, it is a metamaterial. 
As to claim 5, Yamashita also teaches the optical device (M), wherein the plurality of optical elements include metamaterial structures that are arranged such that a distance between two metamaterial structures, of the metamaterial structures, is smaller than each of the first wavelength range and the second wavelength range. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
As to claim 6, Yamashita when modified by Huang teaches the optical device of claim 1, in which this claim depends on.
Yamashita when modified by Huang still do not explicitly teach wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of an optical device comprising optical elements of a specific thickness; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed to include wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
Further, the differences in thickness of the plurality of optical elements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Yamashita when modified by Huang wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
The advantage of this inclusion is to suppress the transmission and the interface reflection, which will lower crosstalk between channels.
As to claim 7, Yamashita teaches an optical device (M), comprising a substrate (36) that is configured to propagate light therethrough, the substrate having a plurality of optical elements (35) projecting therefrom, (See ¶0056, ¶0065; Fig. 1)


wherein the plurality of optical elements (35) are configured to direct beams of the light that are respectively associated with different wavelength ranges to respective regions of an optical sensor (42); and (See ¶0053; Fig. 1)
an optical filter (31) that is configured to receive the light, and one or more channels that are configured to respectively pass the beams to the substrate (36). (See ¶0049, ¶0051-¶0053, ¶0063; Fig. 1)
Yamashita does not explicitly teach an optical filter including an aperture.
However, Huang does teach in an analogous art an optical filter including an aperture. (See ¶0013, ¶0049; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Yamashita an optical filter including an aperture.
The advantage of this inclusion is to block and transmit specific wavelengths to a detection device that eliminates crosstalk between channels. 
As to claim 8, Yamashita also teaches the optical device (M), wherein the optical filter (31) comprises a thin film optical interference filter. (See ¶0027, ¶0052; Fig. 1)
As to claim 9, Yamashita also teaches the optical device of (M), wherein the one or more channels include a first channel, a second channel, and a third channel, (See Abstract ¶0049, ¶0065; Fig. 1, 5)
the different wavelength ranges include a first wavelength range, a second wavelength range, and a third wavelength range, and (See Abstract ¶0049, ¶0065; Fig. 1, 5)
the beams include a first beam associated with the first wavelength range, a second beam associated with the second wavelength range, and a third beam associated with the third wavelength range. (See Abstract ¶0049, ¶0065; Fig. 1, 5)
As to claim 10, Yamashita also teaches the optical device (M), wherein the plurality of optical elements (35) include metamaterial structures that are respectively smaller than each of the different wavelength ranges. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
As to claim 11, Yamashita also teaches the optical device (M), wherein the plurality of optical elements (35) include metamaterial structures that are arranged such that a distance between two metamaterial structures, of the metamaterial structures, is smaller than each of the different wavelength ranges. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
As to claim 12, Yamashita also teaches the optical device (M), wherein the substrate includes an output surface (33) that is configured to face the optical sensor (42), and (See ¶0053; Fig. 1)
the plurality of optical elements (35) project from the output surface (33). (See ¶0053; Fig. 1)
As to claim 13, Yamashita when modified by Huang teaches the optical device of claim 7, in which this claim depends on.
Yamashita when modified by Huang still do not explicitly teach wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of an optical device comprising optical elements of a specific thickness; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed to include wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
Further, the differences in thickness of the plurality of optical elements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Yamashita when modified by Huang wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
The advantage of this inclusion is to suppress the transmission and the interface reflection, which will lower crosstalk between channels.
As to claim 14, Yamashita teaches an optical system (M), comprising:
an optical filter (31) having an aperture that is configured to receive light; (See Abstract ¶0049, ¶0051-¶0053; Fig. 1)
an optical sensor (42) that is configured to perform a measurement of the light; and (See ¶0056; Fig. 1)
a substrate (36) arranged therebetween and configured to propagate the light therethrough, the substrate comprising: (See ¶0065; Figs. 1, 5)
an input surface (32) that faces the optical filter, and an output surface (33) having a plurality of optical elements (35) projecting therefrom toward the optical sensor (42), wherein the plurality of optical elements are configured to direct beams of the light to a particular set of sensor elements of the optical sensor. (See ¶0053, ¶0056; Fig. 1)
Yamashita does not explicitly teach an optical filter having an aperture.
However, Huang does teach in an analogous art wherein an optical filter (5) having an aperture. (See ¶0013, ¶0049; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the optical system of Yamashita an optical filter wherein an optical filter having an aperture that is configured to receive light.
The advantage of this inclusion is to block and transmit specific wavelengths to a detection device that eliminates crosstalk between channels. 
As to claim 15, Yamashita also teaches the optical system (M), wherein the optical filter (31) is a thin film optical interference filter. (See ¶0027, ¶0052; Fig. 1)
As to claim 16, Yamashita also teaches the optical system (M), wherein the optical filter (31) includes one or more channels that are respectively configured to pass beams of the light associated with different wavelength ranges to the substrate. (See Abstract ¶0049, ¶0065; Fig. 1, 5)
As to claim 17, Yamashita also teaches the optical system (M), wherein the plurality of optical elements (35) include metamaterial structures that are respectively smaller than each of the different wavelength ranges. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
As to claim 18, Yamashita also teaches the optical system (M), wherein the plurality of optical elements (35) include metamaterial structures that are arranged such that a distance between two metamaterial structures, of the metamaterial structures, is smaller than each of the different wavelength ranges. (See ¶0049, ¶0067-¶0069; Figs. 1, 5, 7-10)
As to claim 19, Yamashita when modified by Huang teaches the optical system of claim 14, in which this claim depends on.
Yamashita when modified by Huang teaches still do not explicitly teach wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of an optical device comprising optical elements of a specific thickness; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed to include wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
Further, the differences in thickness of the plurality of optical elements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Yamashita when modified by Huang wherein a thickness of each of the plurality of optical elements is less than or equal to 10 microns.
The advantage of this inclusion is to suppress the transmission and the interface reflection, which will lower crosstalk between channels.
As to claim 20, Yamashita when modified by Huang teaches the optical system of claim 14, in which this claim depends on.
Yamashita when modified by Huang still do not explicitly teach wherein a distance between the output surface of the substrate and an input surface of the optical sensor is less than or equal to 5 millimeters.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a distance between the output surface of the substrate and an input surface of the optical sensor is less than or equal to 5 millimeters,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of an optical system comprising a substrate comprising a specific distance between the output and input surface; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed to include wherein a distance between the output surface of the substrate and an input surface of the optical sensor is less than or equal to 5 millimeters.
Further, the differences in the distance between the output and input surface of the substrate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Yamashita wherein a distance between the output surface of the substrate and an input surface of the optical sensor is less than or equal to 5 millimeters.
The advantage of this inclusion is to suppress the transmission and the interface reflection, which will lower crosstalk between channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877